Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 9/23/2021.
Acknowledgment is made of applicant’s claim for priority of CN 202110067299.2 filed in China on 1/19/2021.
Claims 1-18 are pending. 
Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The following pertinent features of the claimed invention must be shown or the feature(s) canceled from the claim(s).
In Claim 2 - the underlined features “a gate metal layer arranged on the first base substrate, wherein the gate metal layer comprises patterns of the plurality of scan signal lines and patterns of a plurality of common electrode signal lines”  must be shown or the feature(s) canceled from the claim(s). Figs. 2-4 and 7 fail to show this claimed feature.
In Claim 3 - the underlined features “wherein the pixel electrodes and the gate metal layer (having scan signal lines, see claim 2) are disposed in a same layer, and a pattern of the pixel electrodes and a pattern of the gate metal layer do not overlap each other”.
The objection to the drawings will not be held in abeyance. Applicant is cautioned that no new matter should be introduced. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 9, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. US 2020/0202788.
Claim 1: Chu et al. disclose a display panel, comprising 
(Fig. 1B) a first base substrate 11; 5
(Fig. 3) [0025] a plurality of scan signal lines 121 arranged on a side of the first base substrate 11 (scan line 121 is directly on the substrate 11), 
(Fig. 2A) the plurality of scan signal lines 121 extend in a first direction (X-direction), and are arranged in a second direction (Y-direction), and the first direction and the second direction intersect; 
(Fig. 5) a plurality of data signal lines 151 arranged on sides, facing away from the first base substrate 11, of the scan signal lines 121 (scan line 121 is a lower layer, directly on substrate 11, see Fig. 3), 
(Fig. 2A) the plurality of data signal lines 151 extend in the second direction (Y-direction), 10and are arranged in the first direction (X-direction), and 
(Fig. 1A, 2A) [0023] the plurality of scan signal lines 121 and the plurality of data signal lines 151 define a plurality of sub-pixel units (display region AA is a region with pixels Px1/Px2 formed thereon); 
(Figs. 5, 6) first shielding parts 122/123 (first metal shielding pattern 122, second metal shielding pattern 123) [0025] arranged on sides (left and right sides), facing away from the scan signal lines 121 (scan line 121 is a lower layer, directly on substrate 11, see Fig. 3), of the data signal lines 151, 
(Fig. 6) the first shielding parts 122/123 (vertical sections shielding parts 122/123) each is of a strip structure and extends in the second direction (Y-direction), and 15
(Figs. 2A, 2B) in each of the sub-pixel units Px1/Px2, both sides, in the first direction (X-direction), of the data signal line 151 are each provided with a respective one of the first shielding parts 122/123.  

Claims 9, 15: Chu et al. disclose 
Claim 9: (Fig. 5) an orthographic projection, on the first base substrate 11, of the first shielding parts 122/123 does not overlap with an orthographic projection, on the first base substrate 11, of the data signal lines 151.  
Claim 15: display device [0023], comprising the display panel according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. US 2020/0202788 in view of Zhou et al. PCT/CN2020/113807 (WO 2022047793) and Kang et al. US 2011/0181816.
Claim 2:
Zhou et al. teach
(Fig. 7) a gate metal layer 226a/250 arranged on the first base substrate 20, wherein the gate metal layer 226a/250 comprises patterns of the plurality of scan signal lines 250 (gate electrode) and patterns of a plurality of common electrode signal lines 26a (first common signal line); a gate insulating layer 27a arranged on a side, facing away from the first base substrate 20, of the gate metal layer; a source-drain metal layer 252/253 arranged on a side, facing away from the gate metal layer 226a/250, of the gate insulating layer 27a, wherein the source-drain metal layer 226a/250 comprises patterns of the plurality of data signal lines 24 (data line 24 can be electrically connected to the source electrode 252 of the driving transistor 25);
(Fig. 10) a passivation layer 27b arranged on a side, facing away from the gate insulating layer 27a, of the source-drain metal layer (Yu’s source-drain metal layer 5-1/5-2); and an organic film layer 27c arranged on a side, facing away from the source-drain metal layer, of the passivation layer 27b; 
except
wherein the first shielding parts are arranged on a surface of a side, facing away from the passivation layer, of the organic film layer.
however Kang et al. teach
(Fig. 2) the first shielding parts 217 are arranged on a surface of a side, facing away from the passivation layer (Zhou’s passivation layer 27b), of the organic film layer 211 [0064].
It would have been obvious to one of ordinary skill in the art to modify Chu's invention with Zhou's structure in order to provide improved image quality, as taught by Zhou [Summary]; and with Kang's structure in order to provide improved light shielding effect, as taught by Kang [0009].

Claims 3, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. US 2020/0202788, Zhou et al. PCT/CN2020/113807 (WO 2022047793) and Kang et al. US 2011/0181816 as applied to claim 2 above, and further in view of Song US 2001/0013915 and Du et al. US 2019/0122626.
Claim 3: 
Song teaches
(Fig. 16) a plurality of pixel electrodes 312, the pixel electrodes 312 and the source-drain metal layer 210/220 (source/drain electrodes) [0065] are disposed in a same layer [0087];
And Du et al. teach 
(Fig. 5) the common electrodes 31 are arranged on the surface of the side (upper side), facing away from the passivation layer 51, of the organic film layer [0043].  
It would have been obvious to one of ordinary skill in the art to modify Chu's invention with Song's structure in order to provide improved aperture ratios, as taught by Song [Abstract]; and with Du's structure in order to provide enhanced light transmission efficiency, as taught by Du [0040].

Claims 13, 14:
Song et al. teach
Claim 14: (Fig. 2) a second base substrate 1b (array and color filter substrates 1a/1b) [0008] disposed opposite to the first base substrate 1a; a color film layer 25 arranged on a side, facing the first base substrate 1a, of the second base substrate; and a liquid crystal layer LC arranged between the first base substrate 1a and the second base substrate 1b [0066].
Claim 14: (Fig. 2) the liquid crystal layer adopts positive liquid crystals or negative liquid crystals (liquid crystal with a negative dielectric anisotropy) [0008].  

Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. US 2020/0202788, Zhou et al. WO 2022047793, Kang et al. US 2011/0181816, Song US 2001/0013915, Du et al. US 2019/0122626 as applied to claim 3 above, and further in view of Wang et al. US 2021/0223647.
Claim 4:
Du et al. teach 
(Fig. 3) the common electrodes 31 each is a comb electrode, and an extending direction of the comb electrode is the second direction (Y-direction);
except
the first shielding parts and the common electrodes are connected with each other; and signals applied by the first shielding parts are same as signals applied by the common electrodes.
However Wang et al. teach
(Fig. 14) the first shielding parts 50 (light shielding portion) and the common electrodes 20 are connected with each other (through the second conductive plug 142) [0084]; and signals applied by the first shielding parts 50 are same as signals applied by the common electrodes 20.
It would have been obvious to one of ordinary skill in the art to modify Chu's invention with Du's structure in order to provide enhanced light transmission efficiency, as taught by Du [0040]; and with Wang's structure in order to provide improved pixel light transmittance, as taught by Wang [0070].

Claim 12:
Du et al. teach
(Fig. 3) the pixel electrode 30 [0038] is a block electrode.  

Claims 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. US 2020/0202788, Zhou et al. WO 2022047793, Kang et al. US 2011/0181816, Song US 2001/0013915, Du et al. US 2019/0122626 as applied to claim 3 above, and further in view of Tian et al. CN 106125389.
Claim 5: Chu et  al. disclose
(Figs. 5, 6) first shielding parts 122/123 (first metal shielding pattern 122, second metal shielding pattern 123) [0025] and second shielding parts 31 (313/314)
(Fig. 5) second shielding parts 31 (313/314) arranged on sides, facing away from the first shielding parts 122/123, of the data signal lines 151,
(Fig. 6) the second shielding parts (313/314) each is of a strip structure and extends in the second direction Y-direction, and in each of the sub-pixel units, both sides (left/right sides), in the first direction, of the data signal line 151 are each provided with a respective one of the second shielding parts (313/314).
Regarding the limitation “second shielding parts”: Chu et  al. disclose the second shielding parts 31 (313/314) including two side edges 313/314. Applicant fails to establish the claimed feature (two separate shielding parts) is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Chu’s second shielding part 31 (313/314)  which covers two side edges.
Furthermore, Tian et al. in (Figs 3c, 4) teach “second shielding parts” 24/25 are two separate shielding parts on each of the two sides of the signal lines L1/L2. It would have been obvious to one of ordinary skill in the art to modify Chu's invention with Tian's structure as needed.
It would have been obvious to one of ordinary skill in the art to modify Chu's invention with Tian's structure in order to provide improved display quality, as taught by Tian [Abstract].


Claim 10:
Tian et al. teach
(Fig. 2b) an orthographic projection, on the first base substrate B (array substrate), of the second shielding parts 24/25 does not overlap with an orthographic projection, on the first base substrate B, of the data signal lines L1/L2.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. US 2020/0202788, Zhou et al. WO 2022047793, Kang et al. US 2011/0181816, Song US 2001/0013915, Du et al. US 2019/0122626, Tian et al. CN 106125389 as applied to claim 5 above, and further in view of Wang et al. US 2021/0223647.
Claim 6:
Wang et al. teach
(Fig. 14) the second shielding parts 50 and the gate metal layer G (gate electrode) are disposed in a same layer [0081]; the second shielding parts 50 are connected with the common electrode signal lines 20; and signals applied by the first shielding parts are same as signals applied by the common electrodes and signals applied by the second shielding parts are same as signals applied by the common electrodes (both being connected to common electrodes).
It would have been obvious to one of ordinary skill in the art to modify Chu's invention with Wang's structure in order to provide improved image quality, as taught by Wang [Summary].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. US 2020/0202788, Zhou et al. PCT/CN2020/113807 (WO 2022047793) and Kang et al. US 2011/0181816 as applied to claim 2 above, and further in view of Li et al. US 2021/0151525.
Claim 11:
Li et al. teach
(Fig. 1F) a thickness T5 of the passivation layer P is about 1000 angstroms (from 1,000 angstroms to 8000 angstroms) [0046].
It would have been obvious to one of ordinary skill in the art to modify Chu's invention with Li's structure in order to provide improved display quality, as taught by Li [0005]

Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 7 is the inclusion of the limitation 
“…a first region of the organic film layer covers the data signal lines, a region, other than the first region, of the organic film layer is a second region, and a thickness of the first region is greater than a thickness of the second region; and the organic film layer is arranged as an inclined surface at a boundary between the first region and the second region, and the first shielding parts are disposed on the inclined surface.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 2. Claim 8 is also allowed due to virtue of dependency.
Chu et al. US 2020/0202788, Zhou et al. PCT/CN2020/113807 (WO 2022047793) and Kang et al. US 2011/0181816 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871